 

EXHIBIT 10.2

THIS WARRANT, AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE
“SECURITIES ACT”) OR ANY APPLICABLE FOREIGN OR STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION UNDER SUCH ACT OR LAWS UNLESS OFFERRED,
SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR LAWS.

Warrant No. ___

 

 

WARRANT

To Purchase Shares of Common Stock of

CIPRICO INC.

June 6, 2006

CIPRICO INC., a Delaware corporation (the “Company”), for value received, hereby
certifies that Broadcom Corporation (the “Holder”) is entitled, subject to the
terms set forth below, upon exercise of this Warrant to purchase from the
Company such number of shares of the common stock, par value $0.01 per share, of
the Company (the “Ciprico Common Stock”) specified in Section 2(b) below at the
exercise price per share specified in Section 2(a) below (as adjusted pursuant
to the terms of this Warrant). The shares of the Ciprico Common Stock issuable
upon exercise of this Warrant, as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares.”

This Warrant is one of a series of warrants issued pursuant to that certain
Technology License and Asset Purchase Agreement of even date herewith to which
the Company and the original Holder are parties (the “Agreement”).

This Warrant is further subject to the following provisions, terms and
conditions:


1.             TERM; TERMINATION OF WARRANT.


(A)           SUBJECT TO THE VESTING REQUIREMENTS SET FORTH IN SECTION 2, THIS
WARRANT MAY BE EXERCISED BY THE HOLDER, IN WHOLE OR IN PART, IN THE MANNER
DESCRIBED IN SECTION 3 HEREOF AT ANY TIME BEFORE 5:00 P.M. IN MINNEAPOLIS,
MINNESOTA ON JUNE 6, 2012 (THE “EXPIRATION DATE”). IN THE EVENT THAT THE
EXPIRATION DATE OF THIS WARRANT FALLS ON A DAY WHICH IS NOT A BUSINESS DAY, THE
EXPIRATION DATE SHALL BE ADJUSTED TO THE BUSINESS DAY IMMEDIATELY FOLLOWING SUCH
EXPIRATION DATE. AS USED HEREIN, THE TERM “BUSINESS DAY” MEANS EACH DAY OTHER
THAN A SATURDAY, SUNDAY OR OTHER DAY ON WHICH BANKS IN THE LOCATION OF THE
PRINCIPAL OFFICE OF THE COMPANY ARE LEGALLY AUTHORIZED TO CLOSE. AT 5:00 P.M.,
MINNESOTA TIME ON THE EXPIRATION DATE, THE PORTION OF THIS WARRANT NOT EXERCISED
PRIOR THERETO SHALL BE AND BECOME VOID AND OF NO VALUE, PROVIDED, THAT IF THE
CLOSING SALES PRICE OF CIPRICO COMMON STOCK ON THE EXPIRATION DATE IS GREATER
THAN 150% OF THE EXERCISE PRICE ON THE EXPIRATION DATE, THEN THIS WARRANT SHALL
BE DEEMED TO HAVE BEEN


--------------------------------------------------------------------------------




exercised in full (to the extent not previously exercised) on a “cashless
exercise” basis at 5:00 p.m. Minnesota time on the Expiration Date.


2.             WARRANT SHARES AND EXERCISE PRICE.


(A)           EXERCISE PRICE. THE PER SHARE WARRANT EXERCISE PRICE (THE
“EXERCISE PRICE”) SHALL EQUAL $6.00, SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.


(B)           NUMBER OF WARRANT SHARES. THIS WARRANT SHALL BECOME EXERCISABLE
BASED ON THE VESTING PROVISIONS SET FORTH IN PARAGRAPH 2(C), FOR 300,000 SHARES
OF CIPRICO COMMON STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN. HOLDER MAY
CONTINUE TO EXERCISE THIS WARRANT UNDER THE TERMS AND CONDITIONS SET FORTH
HEREIN UNTIL THE TERMINATION OR EXPIRATION OF THE WARRANT AS PROVIDED HEREIN. IF
THE HOLDER DOES NOT PURCHASE UPON AN EXERCISE OF THIS WARRANT THE FULL NUMBER OF
SHARES WHICH HOLDER IS THEN ENTITLED TO PURCHASE, THE HOLDER MAY PURCHASE UPON
ANY SUBSEQUENT EXERCISE PRIOR TO THIS WARRANT’S TERMINATION SUCH PREVIOUSLY
UNPURCHASED SHARES IN ADDITION TO THOSE THE HOLDER IS OTHERWISE ENTITLED TO
PURCHASE.


(C)           VESTING. THIS WARRANT SHALL VEST AND BECOME EXERCISABLE AS TO 100%
OF THE TOTAL WARRANT SHARES ON JUNE 6, 2007 IF COMPANY REVENUES FROM THE
LICENSED SOFTWARE (WHETHER PURSUANT TO LICENSES SOLD BY HOLDER OR COMPANY, AND
WHETHER FOR HOLDER OR NON-HOLDER BASED PLATFORMS) FOR THE PERIOD FROM THE DATE
OF THE CLOSING TO JUNE 6, 2007 EXCEED TWO MILLION DOLLARS ($2,000,000) AND
COMPANY REVENUES RELATED TO RAID CONTROLLER CARDS FOR THE PERIOD FROM THE DATE
OF THE CLOSING TO JUNE 6, 2007 EXCEED FIVE MILLION DOLLARS ($5,000,000).
OTHERWISE, IF THIS WARRANT HAS NOT VESTED PREVIOUSLY, THEN THIS WARRANT SHALL
VEST AND BECOME EXERCISABLE AS TO 100% OF THE TOTAL WARRANT SHARES ON JUNE 6,
2009 IF THE AGGREGATE COMPANY REVENUES FROM THE LICENSED SOFTWARE (WHETHER
PURSUANT TO LICENSES SOLD BY HOLDER OR COMPANY, AND WHETHER FOR HOLDER OR
NON-HOLDER BASED PLATFORMS) FOR THE PERIOD FROM THE DATE OF THE CLOSING TO
JUNE 6, 2009 EXCEED TEN MILLION DOLLARS ($10,000,000) AND THE AGGREGATE COMPANY
REVENUES RELATED TO RAID CONTROLLER CARDS FOR THE PERIOD FROM THE DATE OF THE
CLOSING TO JUNE 6, 2009 EXCEED FORTY MILLION DOLLARS ($40,000,000). FOR PURPOSES
OF THIS WARRANT, THE TERMS “REVENUE,” “LICENSED SOFTWARE,” “RAID CONTROLLER
CARDS,” AND “CLOSING” SHALL HAVE THE MEANING SET FORTH IN THE CORRESPONDING
DEFINITIONS OF THE AGREEMENT.


3.             MANNER OF EXERCISE. SUBJECT TO THE VESTING PROVISIONS SET FORTH
IN PARAGRAPH 2 (C) ABOVE, THIS WARRANT MAY BE EXERCISED BY THE HOLDER, IN WHOLE
OR IN PART (BUT NOT AS TO ANY FRACTION OF A SHARE OF CIPRICO COMMON STOCK), BY
SURRENDERING THIS WARRANT, WITH THE EXERCISE FORM ATTACHED HERETO AS EXHIBIT A
FILLED IN AND DULY EXECUTED BY SUCH HOLDER OR BY SUCH HOLDER’S DULY AUTHORIZED
ATTORNEY, TO THE COMPANY AT ITS PRINCIPAL OFFICE ACCOMPANIED BY PAYMENT OF THE
AGGREGATE EXERCISE PRICE THEREFORE (EQUAL TO THE EXERCISE PRICE MULTIPLIED BY
THE NUMBER OF SHARES AS TO WHICH THE WARRANT IS BEING EXERCISED).


AT THE OPTION OF THE HOLDER, THE EXERCISE PRICE MAY BE PAID IN ONE OR MORE OF
THE FOLLOWING MANNERS:


--------------------------------------------------------------------------------





(I)                            A CERTIFIED CHECK OR WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS,


(II)                         SURRENDER OF STOCK CERTIFICATES THEN HELD
REPRESENTING THAT NUMBER OF SHARES HAVING AN AGGREGATE CURRENT FAIR MARKET VALUE
(AS DEFINED IN PARAGRAPH 5(B) BELOW) ON THE DATE OF EXERCISE EQUAL TO THE
AGGREGATE EXERCISE PRICE FOR ALL SHARES TO BE PURCHASED PURSUANT TO THIS
WARRANT, OR


(III)                      BY A “CASHLESS EXERCISE,” IN WHICH EVENT THE COMPANY
SHALL ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES DETERMINED AS FOLLOWS:

X = Y [(A-B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the fair market value (as defined in paragraph 5(b) below) of Ciprico Common
Stock on the date of exercise.

B = the Exercise Price.


(IV)                     ANY COMBINATION OF THE FOREGOING METHODS.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.


4.             EFFECTIVE DATE OF EXERCISE. EACH EXERCISE OF THIS WARRANT SHALL
BE DEEMED EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE DAY ON WHICH THIS WARRANT
IS SURRENDERED TO THE COMPANY AS PROVIDED IN SECTION 3 ABOVE. AT SUCH TIME, THE
PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY CERTIFICATES FOR WARRANT SHARES
SHALL BE ISSUABLE UPON SUCH EXERCISE SHALL BE DEEMED TO HAVE BECOME THE HOLDER
OR HOLDERS OF RECORD OF THE WARRANT SHARES REPRESENTED BY SUCH CERTIFICATES. AS
PROMPTLY AS PRACTICABLE, BUT IN NO EVENT LATER THAN 15 BUSINESS DAYS AFTER THE
EXERCISE OF THIS WARRANT IN FULL OR IN PART, THE COMPANY WILL, AT ITS EXPENSE,
CAUSE TO BE ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER OR SUCH OTHER
PERSON AS THE HOLDER MAY (UPON PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER
TAXES) DIRECT:  (I) A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF FULL WARRANT
SHARES TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE (OR UPON THE HOLDER’S
REQUEST, THE COMPANY WILL DELIVER THE WARRANT SHARES HEREUNDER ELECTRONICALLY
THROUGH THE DEPOSITORY TRUST CORPORATION OR ANOTHER ESTABLISHED CLEARING
CORPORATION PERFORMING SIMILAR FUNCTIONS), AND (II) UNLESS THIS WARRANT HAS
EXPIRED, A NEW WARRANT OR WARRANTS (DATED THE DATE HEREOF AND IN FORM IDENTICAL
HERETO) REPRESENTING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF SHARES OF
CIPRICO COMMON STOCK, IF ANY, WITH RESPECT TO WHICH THIS WARRANT HAS NOT THEN
BEEN EXERCISED.

Notwithstanding the foregoing, however, the Company shall not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws. Nothing herein,
however, shall obligate the Company to effect registrations under federal or


--------------------------------------------------------------------------------




state securities laws. If registrations are not in effect and if exemptions are
not available when the Holder seeks to exercise the Warrant, the Warrant
exercise period will be extended, if need be, to prevent the Warrant from
expiring, until such time as either registrations become effective or exemptions
are available, and the Warrant shall then remain exercisable for a period of at
least 30 calendar days from the date the Company delivers to the Holder written
notice of the availability of such registrations or exemptions. The Holder
agrees to execute such documents and make such representations, warranties, and
agreements as may be required solely to comply with the exemptions relied upon
by the Company, or the registrations made, for the issuance of the Warrant
Shares.


5.             PROTECTION AGAINST DILUTION.


(A)           ADJUSTMENT FOR STOCK SPLITS, DIVIDENDS AND COMBINATIONS. IF THE
COMPANY, AT ANY TIME AFTER THE DATE OF THIS WARRANT, SUBDIVIDES, DECLARES A
DIVIDEND PAYABLE IN, OR COMBINES THE OUTSTANDING SHARES OF CIPRICO COMMON STOCK
THEN (I) THE NUMBER OF SHARES OF CIPRICO COMMON STOCK FOR WHICH THIS WARRANT MAY
BE EXERCISED AS OF IMMEDIATELY PRIOR TO THE SUBDIVISION, COMBINATION OR RECORD
DATE FOR SUCH DIVIDEND PAYABLE IN CIPRICO COMMON STOCK SHALL FORTHWITH BE
PROPORTIONATELY DECREASED, IN THE CASE OF COMBINATION, OR INCREASED, IN THE CASE
OF SUBDIVISION OR DIVIDEND PAYABLE IN CIPRICO COMMON STOCK (CALCULATED TO THE
NEXT HIGHEST WHOLE SHARE), AND (II) THE EXERCISE PRICE IN EFFECT IMMEDIATELY
PRIOR TO THE SUBDIVISION, COMBINATION OR RECORD DATE FOR SUCH DIVIDEND PAYABLE
IN CIPRICO COMMON STOCK SHALL FORTHWITH BE PROPORTIONATELY INCREASED, IN THE
CASE OF COMBINATION, OR DECREASED, IN THE CASE OF SUBDIVISION OR DIVIDEND
PAYABLE IN CIPRICO COMMON STOCK, COMPUTED TO THE NEAREST WHOLE CENT.


(B)           ADJUSTMENT FOR OTHER DIVIDENDS AND DISTRIBUTIONS. IF THE COMPANY,
AT ANY TIME AFTER THE DATE OF THIS WARRANT, DISTRIBUTES TO HOLDERS OF CIPRICO
COMMON STOCK ANY ASSETS OR DEBT SECURITIES OR ANY RIGHTS OR WARRANTS TO PURCHASE
DEBT SECURITIES, ASSETS OR OTHER SECURITIES (INCLUDING CIPRICO COMMON STOCK,
OTHER THAN PURSUANT TO A STOCK SPLIT OR STOCK DIVIDEND UNDER
SECTION 5(A) ABOVE), THE EXERCISE PRICE SHALL BE ADJUSTED IN ACCORDANCE WITH THE
FORMULA:

E1 = E x [(O x M) - F]
O x M

where:

E1  =       the adjusted Exercise Price, computed to the nearest whole cent.

E   =        the Exercise Price prior to adjustment pursuant to this subsection.

M  =       the fair market value per share of Ciprico Common Stock before the
record date mentioned below.

O  =        the number of shares of Ciprico Common Stock outstanding on the
record date mentioned below.

F  =         the fair market value on the record date of the aggregate of all
assets, securities, rights or warrants
                                          distributed, as determined in good
faith by the Company’s Board of Directors.


--------------------------------------------------------------------------------




The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive the distribution. Upon each
adjustment of the Exercise Price, the Holder shall be entitled to purchase, at
the Exercise Price resulting from such adjustment, the number of shares
(calculated to the next highest whole share) that is equal to the quotient of
(i) the Exercise Price immediately prior to such adjustment multiplied by the
number of shares purchasable pursuant hereto immediately prior to such
adjustment; divided by (ii) the Exercise Price resulting from such adjustment.


(C)           FOR PURPOSES OF THIS PARAGRAPH 5(B) AND PARAGRAPH 3 ABOVE, THE
“FAIR MARKET VALUE” OF A SHARE OF CIPRICO COMMON STOCK SHALL BE CALCULATED AS
FOLLOWS:

(i)            if the Ciprico Common Stock is listed on the Nasdaq National
Market, Nasdaq SmallCap Market, or an established stock exchange, then the
average of the prices of such stock at the close of the regular trading session
of such market or exchange for the ten (10) Business Days immediately preceding
the applicable valuation date, or

(ii)           if the Common Stock is not so listed on the Nasdaq National
Market, Nasdaq SmallCap Market, or an established stock exchange, then the
average of the closing “bid” and “asked” prices quoted by the OTC Bulletin
Board, the National Quotation Bureau, or any comparable reporting service for
the ten (10) Business Days immediately preceding the applicable valuation date,
or

(iii)         if the Common Stock is not publicly traded as of such date, the
per share fair market value as reasonably determined in good faith by the
Company’s Board of Directors.


(D)           IF, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) THE COMPANY
EFFECTS ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER PERSON
(AS DEFINED BELOW), (II) THE COMPANY EFFECTS ANY SALE OF ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS OR LICENSES ALL OR SUBSTANTIALLY ALL OF ITS INTELLECTUAL
PROPERTY IN ONE OR A SERIES OF RELATED TRANSACTIONS, OR (III) THE COMPANY
EFFECTS ANY RECLASSIFICATION OF THE CIPRICO COMMON STOCK OR ANY COMPULSORY SHARE
EXCHANGE PURSUANT TO WHICH THE CIPRICO COMMON STOCK IS EFFECTIVELY CONVERTED
INTO OR EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY (IN ANY SUCH CASE, A
“FUNDAMENTAL TRANSACTION”), THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO
RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND KIND OF SECURITIES,
CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE
OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR TO SUCH
FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT SHARES THEN
ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE CONSIDERATION”).
FOR PURPOSES OF ANY SUCH EXERCISE, THE DETERMINATION OF THE EXERCISE PRICE SHALL
BE APPROPRIATELY ADJUSTED TO APPLY TO SUCH ALTERNATE CONSIDERATION BASED ON THE
AMOUNT OF ALTERNATE CONSIDERATION ISSUABLE IN RESPECT OF ONE SHARE OF CIPRICO
COMMON STOCK IN SUCH FUNDAMENTAL TRANSACTION, AND THE COMPANY SHALL APPORTION
THE EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A REASONABLE MANNER
REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF THE ALTERNATE
CONSIDERATION. IF HOLDERS OF CIPRICO COMMON STOCK ARE GIVEN ANY CHOICE AS TO THE
SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION, THEN
THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION IT
RECEIVES UPON ANY EXERCISE OF THIS WARRANT FOLLOWING SUCH FUNDAMENTAL
TRANSACTION. AT THE HOLDER’S REQUEST, ANY SUCCESSOR TO THE COMPANY OR SURVIVING
ENTITY IN SUCH FUNDAMENTAL TRANSACTION SHALL, ISSUE TO THE HOLDER A NEW WARRANT
SUBSTANTIALLY IN THE FORM OF THIS WARRANT AND CONSISTENT WITH THE FOREGOING
PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE
CONSIDERATION FOR THE


--------------------------------------------------------------------------------




aggregate Exercise Price upon exercise thereof. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that the Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. “Person” means any natural person, corporation,
general partnership, limited partnership, limited liability company or
partnership, proprietorship, or other business organization.


(E)           IF, PRIOR TO JUNE 6, 2009, A FUNDAMENTAL TRANSACTION OCCURS AND
THE SURVIVING ENTITY FOLLOWING THE FUNDAMENTAL TRANSACTION (THE “SURVIVING
COMPANY”) FAILS TO GENERATE MINIMUM POST-ACQUISITION REVENUES (AS DEFINED BELOW)
IN THE PERIOD ENDING ON THE ONE YEAR ANNIVERSARY OF THE FUNDAMENTAL TRANSACTION,
THEN ANY WARRANT SHARES AT THE TIME SUBJECT TO THIS WARRANT BUT NOT OTHERWISE
VESTED SHALL AUTOMATICALLY VEST SO THAT THIS WARRANT SHALL BECOME EXERCISABLE
FOR ALL OF THE WARRANT SHARES AS FULLY VESTED SHARES OF COMMON STOCK OF THE
SURVIVING COMPANY AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE VESTED SHARES.
“MINIMUM POST-ACQUISITION REVENUES” SHALL EQUAL THE SUM OF (I) 80% OF COMPANY’S
REVENUE RELATING TO RAID CONTROLLER CARDS IN THE FOUR MOST RECENT FISCAL
QUARTERS PRIOR TO THE FUNDAMENTAL TRANSACTION; AND (II) 80% OF COMPANY’S REVENUE
FROM THE LICENSED SOFTWARE (WHETHER PURSUANT TO LICENSES SOLD BY HOLDER OR
COMPANY, AND WHETHER FOR HOLDER OR NON-HOLDER BASED PLATFORMS) IN THE FOUR MOST
RECENT FISCAL QUARTERS PRIOR TO THE FUNDAMENTAL TRANSACTION.


(F)            SUCCESSIVE ADJUSTMENTS AND NOTICE. THE ABOVE PROVISIONS OF THIS
SECTION 5 SHALL SIMILARLY APPLY TO SUCCESSIVE STOCK SPLITS, COMBINATIONS,
DIVIDENDS, REORGANIZATIONS, RECLASSIFICATIONS, CONSOLIDATIONS, MERGERS OR SALES.
THE COMPANY SHALL DELIVER WRITTEN NOTICE OF EACH SUCH EVENT, AND OF EACH SUCH
ADJUSTMENT TO THE EXERCISE PRICE AND TYPE OF SHARES OR OTHER CONSIDERATION
ACQUIRABLE UPON EXERCISE OF THIS WARRANT RESULTING FROM SUCH PROPOSED EVENT, TO
THE HOLDER NOT LESS THAN TWENTY (20) DAYS PRIOR TO SUCH EVENT. SUCH NOTICE SHALL
SET FORTH, IN REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT, THE AMOUNT
OF THE ADJUSTMENT AND THE METHOD BY WHICH SUCH ADJUSTMENT WAS CALCULATED. IF ANY
EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE ADJUSTMENT PROVISIONS HEREIN, BUT
WHICH IS NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS, THE COMPANY WILL DELIVER
NOTICE OF SUCH EVENT AS PROVIDED ABOVE AND THE COMPANY WILL MAKE AN APPROPRIATE
ADJUSTMENT IN THE EXERCISE PRICE AND THE NUMBER AND TYPE OF SHARES ACQUIRABLE
UPON EXERCISE OF THIS WARRANT SO THAT THE RIGHTS OF THE HOLDER SHALL BE NEITHER
ENHANCED NOR DIMINISHED AS A RESULT OF SUCH EVENT.


6.             NO VOTING RIGHTS. THIS WARRANT SHALL NOT ENTITLE THE HOLDER TO
ANY VOTING RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY UNLESS AND
UNTIL EXERCISED PURSUANT TO THE PROVISIONS HEREOF.


7.             TRANSFER OR EXCHANGE WITHOUT REGISTRATION; COVENANTS OF HOLDER.


(A)           IN THE EVENT THE HOLDER DESIRES TO TRANSFER THIS WARRANT OR THE
WARRANT SHARES ACQUIRABLE UPON EXERCISE THEREOF, THE HOLDER SHALL PROVIDE THE
COMPANY WRITTEN NOTICE DESCRIBING THE MANNER OF SUCH TRANSFER AND AN OPINION OF
COUNSEL WHICH SHALL BE SATISFACTORY TO THE COMPANY AND COUNSEL TO THE COMPANY,
THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES REGISTRATION LAWS, WHEREUPON THE
HOLDER SHALL BE ENTITLED TO TRANSFER THIS WARRANT OR THE WARRANT SHARES IN
ACCORDANCE WITH SUCH NOTICE UPON RECEIPT OF THE CONSENT OF THE COMPANY TO SUCH
TRANSFER, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD. UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF


--------------------------------------------------------------------------------




the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft, or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form an amount to the Company, or, in the case of any
such mutilation, upon surrender of this Warrant, the Company, at its expense,
will execute and deliver, in lieu thereof, a new Warrant of like tenor. The
Company may condition any issuance or sale, pledge, assignment or other
disposition of the Warrant or the Warrant Shares on the receipt from the party
to whom this Warrant is to be so transferred or to whom Warrant Shares are to be
issued or so transferred of any representations and agreements requested by the
Company in order to permit such issuance or transfer to be made pursuant to
exemptions from registration under federal and applicable state securities laws.
Each certificate representing the Warrant (or any part thereof) and any Warrant
Shares shall be stamped with appropriate legends setting forth these
restrictions on transferability.


(B)           THE HOLDER, BY ACCEPTANCE HEREOF, REPRESENTS AND WARRANTS THAT
(I) THE HOLDER IS ACQUIRING THIS WARRANT FOR HOLDER’S OWN ACCOUNT FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO ITS RESALE OR DISTRIBUTION, (II) THE HOLDER
HAS NO PRESENT INTENTION TO RESELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF
THIS WARRANT OR THE WARRANT SHARES ACQUIRABLE HEREUNDER, OTHER THAN PURSUANT TO
REGISTRATION UNDER FEDERAL AND STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION, THE AVAILABILITY OF WHICH THE COMPANY SHALL DETERMINE IN ITS SOLE
AND REASONABLE DISCRETION, (III) THE HOLDER IS AN “ACCREDITED INVESTOR” AS THAT
TERM IS DEFINED IN REGULATION D OF THE GENERAL RULES AND REGULATIONS PROMULGATED
UNDER THE SECURITIES ACT, AND (IV) THE HOLDER IS EXPERIENCED AND KNOWLEDGEABLE
IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE MERITS AND RISKS
OF INVESTING IN THE WARRANT SHARES, AND DOES NOT NEED OR DESIRE THE ASSISTANCE
OF A KNOWLEDGEABLE REPRESENTATIVE TO AID IN THE EVALUATION OF SUCH RISKS.


8.             COVENANTS OF THE COMPANY. THE COMPANY COVENANTS AND AGREES THAT
ALL SHARES THAT MAY BE ISSUED UPON EXERCISE OF THIS WARRANT WILL, UPON ISSUANCE,
BE DULY AUTHORIZED AND ISSUED, FULLY PAID, NONASSESSABLE AND FREE FROM ALL
TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUANCE THEREOF. THE COMPANY
FURTHER COVENANTS AND AGREES THAT THE COMPANY HAS AND WILL AT ALL TIMES HAVE
AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE UPON EXERCISE HEREOF, A
SUFFICIENT NUMBER OF SHARES OF ITS CIPRICO COMMON STOCK TO PROVIDE FOR THE
EXERCISE OF THIS WARRANT. THE COMPANY AGREES THAT ITS ISSUANCE OF THIS WARRANT
SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF
EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR
SHARES OF CIPRICO COMMON STOCK UPON THE EXERCISE OF THIS WARRANT


9.             CERTAIN NOTICES. THE HOLDER SHALL BE ENTITLED TO RECEIVE FROM THE
COMPANY, IMMEDIATELY UPON DECLARATION THEREOF AND AT LEAST 20 DAYS PRIOR TO THE
RECORD DATE FOR DETERMINATION OF STOCKHOLDERS ENTITLED THERETO OR TO VOTE
THEREON (OR, IF NO RECORD DATE IS SET, PRIOR TO THE EVENT), WRITTEN NOTICE OF
ANY EVENT THAT COULD REQUIRE AN ADJUSTMENT PURSUANT TO SECTION 5 HEREOF OR OF
THE DISSOLUTION, LIQUIDATION OR WINDING UP OF THE COMPANY. ALL NOTICES UNDER
THIS WARRANT SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY OR BY
TELECOPY (RECEIPT CONFIRMED) TO SUCH PARTY (OR, IN THE CASE OF AN ENTITY, TO AN
EXECUTIVE OFFICER OF SUCH PARTY) OR SHALL BE SENT BY A REPUTABLE EXPRESS
DELIVERY SERVICE OR BY CERTIFIED MAIL, POSTAGE PREPAID WITH RETURN RECEIPT
REQUESTED, ADDRESSED AS FOLLOWS:

if to the Holder, to:

Broadcom Corporation

Attn: David A. Dull

General Counsel


--------------------------------------------------------------------------------




16215 Alton Parkway

Irvine, CA 92618

Fax: (949) 450-0504

if to the Company to:

Ciprico Inc.

Attn:  Mr. Monte S. Johnson

Sr. Vice President, Chief Financial Officer

7400 Medina Road, Suite 800

Plymouth, MN 55447

Ph:  (763) 551-4016

with a copy to:

Fredrikson & Byron, P.A.

Attn:  Melodie Rose, Esq.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402-1425

Ph:  (612) 492-7162

Fax:  (612) 492-7077

Any party may change the above-specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by telecopy) or on the day shown on the return receipt
(if delivered by mail or delivery service).


10.           GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF. WITHOUT LIMITING THE RIGHTS OF THE PARTIES TO
PURSUE IN ANY APPROPRIATE JURISDICTION THEIR RESPECTIVE RIGHTS WITH RESPECT TO
ANY JUDGMENT OBTAINED IN RESPECT HEREOF, THE PARTIES HEREBY IRREVOCABLY CONSENT
TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF DELAWARE
OR ANY UNITED STATES COURT OF COMPETENT JURISDICTION SITUATED THEREIN TO
ADJUDICATE ANY LEGAL ACTION COMMENCED IN RESPECT OF THIS WARRANT AND WAIVE ANY
OBJECTIONS EITHER MAY HAVE AT ANY TIME TO SUCH JURISDICTION AND VENUE. THE
PARTIES AGREE TO THE PERSONAL JURISDICTION OF SUCH COURTS AND AGREE THAT SERVICE
OF PROCESS MAY BE MADE PURSUANT TO NOTICE SENT IN ACCORDANCE WITH SECTION 10.

[signature page follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
authorized officer and dated as of the date stated above.

CIPRICO INC.

 

By:

 

/s/ JAMES W. HANSEN

 

Its:

 

Chairman and Chief Executive Officer

 


--------------------------------------------------------------------------------